Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

Response to Amendment
In the amendment dated 12/20/2021, the following occurred: Claims 1, 7 and 13 have been amended; and claims 2-3 and 8-9 have been cancelled.
Claims 1, 4-7 and 10-13 are pending and have been examined.
	
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. 1804894.2, filed on 03/27/2018, has been received.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: 
Claims 7 and 13 recite “providing… belonging to one of the predefined class” as amended. The Examiner suggests amending to recite “providing… belonging to one of the predefined classes”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a predefined class associated with…” It is unclear (1) whether “a predefined class” is one of the previously recited predefined classes. (2) Class is an approximation similar to “type” (see MPEP 2173.05(b)(III)(E)) and the new predefined class is not described in the preamble to remove the issue of approximation. (3) Also, it is unclear when “a predefined class” was associated with the biomedical entity since it does not appear to be one of the plurality of predefined classes recited in the preamble. The Examiner suggests amending to recite “[[a]] the predefined class”. Appropriate correction is required.
By virtue of dependence on claim 1, the rejection of claim 1 also applies to dependent claims 4-6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 7 and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 7 and 13 fall into at least one of the statutory categories (i.e., system, process or manufacture). 
Step 2A Prong 1: The identified abstract idea is (claim 13 being representative) method steps for mapping biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined classes: target, disease, pathway, and drug, the method comprising the steps of:
providing a user-input, wherein the user-input is a biomedical entity belonging to one of the predefined classes, wherein the predefined class associated with the biomedical entity defines an input class;
extracting a plurality of biomedical entities related to the biomedical entity of the user-input from existing data sources, wherein the plurality of biomedical entities belongs to one of the predefined classes except the input class;
identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween, wherein each biomedical entity 
mapping the at least one identified pair of biomedical entities to the biomedical entity of the user-input; and
representing the at least one pair of biomedical entities that are mapped to the biomedical entity of the user-input.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computer system comprising a database arrangement and a processing module (claims 1 and 7) and/or a non-transitory computer readable medium (CRM) and a computer system having a computer (claim 13). That is, other than reciting a computer system (claims 1 and 7) and/or a non-transitory CRM (claim 13), the claimed invention amounts to a human/user following a series of rules or steps to provide input of a biomedical entity belonging to a predefined class, extract related entity information from existing data sources, identify at least one pair of biomedical entities from the entity information having an association by analyzing extracted entity information characteristics, map related extracted entities to the input entity, and For example, but for the computer system and the non-transitory CRM, the claims encompass a person inputting, analyzing (i.e., extracting, identifying), and manipulating (i.e., mapping, representing) biomedical data received at a computer. The Examiner notes that the October 2019 Guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system comprising a database arrangement and a processing module (claims 1 and 7) and/or a non-transitory CRM and a computer system having a computer (claim 13) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) (see Specification at para. 0031, “the term “processing module” as used herein, relates to a computational element that is operable to respond to and process instructions”) such that these amount no more than mere instructions to apply the exception using a generic computer 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system comprising a database arrangement and a processing module (claims 1 and 7) and/or a non-transitory CRM and a computer system having a computer (claim 13) to perform the identified abstract idea (represented by claim 13) amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 4-6 and 10-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible. Claims 4-5 and 10-12 merely further describe the abstract idea (e.g. identifying, the at least one pair of biomedical entities, determining an importance score, Claim 6 merely further describe the processing module (computational element).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et. al. (US 2013/0268290; hereinafter Jackson’290).

Re. CLAIM 1, Jackson’290 teaches a computer system that maps biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined classes: target, disease, pathway, and drug, wherein the system comprises: 
a database arrangement configured to store existing data sources (Fig. 4A and [0116] teach searching one or more databases for available (existing) information about a search term (e.g. a disease diagnosis); and the databases include full text journals, abstracts via PubMed, etc.); and
a processing module communicably coupled to the database arrangement, the processing module operable to (Fig. 1B-C and associated text teaches a main processor/CPU 121 and storage 128 are system components. The Examiner interprets system components as communicably coupled to other system components. [0174] teaches mined data is stored in one of a plurality of mined databases (storage component).):
receive a user-input, wherein the user-input is a biomedical entity belonging to one of the predefined classes, wherein a predefined class associated with the biomedical entity of the user-input defines an input class (Fig. 4A & [0116] teaches information about an indication / indication 404 (predefined class), such as a cancer diagnosis or other disease diagnosis (input class), may be used as a search term (user-input) for a parser; and the parser may identify one or more other biomolecular entities associated with the indication (bio-molecular entity). [0177] teaches user input and finding links between genomic variants, biomarkers, diseases/indications, and drugs (predefined classes).);
extract a plurality of biomedical entities related to the biomedical entity of the user-input from the existing data sources, wherein the plurality of biomedical entities belong to one of the predefined classes except the input class (Fig. 4A & [0116] teaches the parser may search available clinical-molecular and/or disease information about the indication from one or more databases (existing data sources) and identify one or more other biomolecular entities (except the input class) associated with the indication. [0177] teaches data mining (scanning and extracting from) at least one document source for data. The Examiner interprets data mining as extracting biomolecular entities related to the search term (input entity).);
identify at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween, wherein each biomedical entity of the at least one pair of biomedical entities belongs to different predefined classes ([0056] teaches entity interrelations (pairs) e.g. drug-target. The Examiner interprets the interrelated entities as belonging to different categories of entities (predefined classes), e.g. drug, target. Additionally, [0116] teaches one or more biomolecular entities associated with an indication (at least one pair) e.g. drug target and indication; and Fig. 3C & [0114] teaches a global molecular entity graph having entity relationships (pairs) and extracting subgraphs comprising portions of the molecular entity graph important to a particular entity.), wherein characteristics of the plurality of extracted biomedical entities belonging to each of the predefined classes are analysed such that the biomedical entities with related functions and affects are paired in order to establish an association therebetween (Fig. 4A & [0116] teaches an analyzer uses indication (input entity) and clinical-molecular and disease information (extracted entity characteristics) to identify biomolecular associations, e.g. drug target (characteristic), for the indication. Fig. 6 & [0123] teaches analyzing indication-associated variants (entities) and variant functional impact (functions and affects) to map (pair) protein interaction and pathway information to create an indication-specific molecular entity network (establish an association). See also Specification at para. 0029, ln. 22-23.), wherein the biomedical entities in the at least one pair have a relation therebetween (See e.g., Fig. 3B, “entity relationship”), and wherein the at least one identified pair of biomedical entities have a direct or indirect relation with the biomedical entity of the user-input ([0112] & [0119] teaches using the indication (entity) as an input to an indication mapping (direct or indirect relation).); and
map the at least one identified pair of biomedical entities to the biomedical entity of the user-input (Fig. 4C & [0119] teaches using the indication (biomedical entity) as an input to an indication mapping resource. Fig. 6 & [0123] teaches creating an indication-specific molecular entity network (mapping an indication to associated bio-molecular entities).); and
represent the at least one identified pair of biomedical entities that are mapped to the biomedical entity of the user-input (Fig. 6 & [0123] teaches an indication-specific molecular entity network (representation of the bio-molecular entities that are mapped to the indication). The Examiner interprets represent as representing data. Additionally, Fig. 9A & [0080] teaches graphical displays, Fig. 3A teaches a global molecular entity graph, and Fig. 3C teaches subgraphs and their intersection subgraph.)

Re. CLAIM 4, Jackson’290 teaches the system of claim 1, wherein identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween comprises 
(Abstract teaches identifying biomolecular (biomedical) entities associated with the indication, e.g. drug targets and biomarkers, genes, and pathways. [0003] teaches molecular (biomedical) entities such as drugs. [0122] teaches identification of functional impacts of variants such as interactions with pathways and other molecular entities (i.e., at least one potential association). Fig. 3B and 3C teaches entity relationships (between two biomedical entities) and multiple entity relationships.)

Re. CLAIM 5, Jackson’290 teaches the system of claim 1, wherein the at least one pair of biomedical entities having the association therebetween comprises 
	biomedical entities belonging to at least one of the following different predefined class pairs: target and drug, drug and disease, target and disease, pathway and disease, target and pathway ([0122] teaches interactions with pathways and other molecular entities. Abstract teaches biomolecular (biomedical) entities are associated with the indication/disease, e.g. drug targets (target and disease) and biomarkers, genes, and pathways (pathway and disease). [0003] teaches molecular (biomedical) entities such as drugs. The Examiner notes that only one of these class pairs is required for the claim to be met.)

Re. CLAIM 7, the subject matter of claim 7 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 7 is analogous to 

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 10 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Jackson’290 teaches a non-transitory CRM (see [0082] teaches the I/O device provides a storage/installation medium. See also [0085], non-volatile storage device e.g. bootable “CD”.)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson’290 in view of Welsh et al. (US 2016/0117470).

Re. CLAIM 6, Jackson’290 teaches the system of claim 1, wherein the processing module is operable to
[…] the biomedical entities in the predefined class: […] (See previous citations.)

Jackson’290 does not explicitly teach tag […] drug, with one of the tags: approved, investigational, combinational, and potential.

Welsh teaches 
tag […] drug, with one of the tags: approved, investigational, combinational, and potential (Abstract teaches inferring relationships between biological categories of a cloud-based system. [0037] teaches an annotation step 310, additional domain instances are connected, for example, by "tagging" domain facts or classifications (e.g. "medical condition," or "gene," or "mutation"). Fig. 6 and associated text teaches drug combinations. Table 3 of [0058] teaches intrinsic priority scores (tags) for drug Trial Instances. Table 4 of [0058] teaches tag types. The Examiner interprets Trial Instances as including approved and investigational tags. The Examiner notes that to “tag” with “one of the tags: approved, investigational, combinational, and potential” is an intended use of tagging, which is not required to occur. Alternatively, the specific tags are non-functional descriptive material (tag labels). Regardless, the Examiner notes only one tag is required for the claim to be met.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the tagging of Welsh to tag drug entities in a 

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Response to Arguments
Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 2 and 8, the Applicant has cancelled claims 2 and 8, rendering rejection of these claims moot.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-2, 4-8, 10-13, the Applicant has cancelled claims 2 and 8, rendering rejection of these claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the 

a. “the present claims do not amount to a human or user performing the operations of the present claims” (Remarks, pg. 7).
Regarding a.: The Examiner respectfully disagrees. The recited claim limitations are a series of rules or instructions that a person would follow to map biomedical entities. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial). 
 

	
b. “Applicant respectfully submits that there is no basis in the guidelines or in the MPEP for this conclusion [If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.]”
Regarding b.: The Examiner respectfully disagrees. This statement is correct. The Examiner parses the statement of reasons here using the October 2019 PEG:
“this grouping is limited to activity that falls within the enumerated sub-groupings of… managing personal behavior, and relationships or interactions between people” (pg. 5, Ln. 1-10).
“the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and 

c. “none of the claim operations involve managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions” (Remarks, pg. 8).
Regarding c.: The Examiner respectfully disagrees. The recited claim limitations are a series of rules or instructions that a person would follow to map biomedical entities as perhaps a research activity. For example, the claim operations of “receive a user-input, wherein the user-input is a biomedical entity belonging to one of the predefined classes, wherein a predefined class associated with the biomedical entity of the user-input defines an input class; extract a plurality of biomedical entities related to the biomedical entity of the user-input from the existing data sources, wherein the plurality of biomedical entities belong to one of the predefined classes except the input class” are two (i.e., a series) of rules/steps/instructions that a person would follow to map biomedical entities. Multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).

d. “Therefore, the currently available techniques for accessing data may require extensive input from the user… the present disclosure seeks to provide a solution to the existing problem of redundant, unorganized and unmanageable biomedical data… 
Regarding d.: The Examiner respectfully submits that the argued feature of accessing data is mere data gathering, i.e., insignificant extra-solution activity. The courts have recognized receiving data over a network to be well-understood, routine and conventional when claimed in a merely generic manner or as insignificant extra-solution activity. See MPEP 2106.05(d)(II). See also the basis of rejection as well as MPEP § 2106.05(g)(3) for examples.

Further, the processing module is recited at a high level of generality and is a generic computer component, such that the use of the processing module for receiving, extracting, identifying, and mapping, as drafted, does not provide an improvement within the meaning of that word; the processing module is not made to physically run faster, utilize fewer resources, or run more efficiently. Utilizing a computer to perform an abstract idea in a faster or more accurate manner is utilizing a computer for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.

Further, the described “the existing problem of redundant, unorganized and unmanageable biomedical data” is not a technical problem caused by the technological environment to which the claims are confined (a well-known, general-purpose computer). It is, at best, an administrative problem. Difficulty in managing and organizing data that may contain redundancies is a problem that existed well-prior to the 

e. “Applicant submits that the present specification includes a technical explanation as to how to implement the invention… providing an improvement over available techniques” (Remarks, pg. 12).
Regarding e.: The argued features described in the Specification upon which applicant relies (i.e., another aspect) may not be recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also the basis of rejection. Further, to provide a practical application under the Improvement Considerations, the claims must recite the improvement of a computer or to another technology. While the claims may recite the improvement of an abstract idea, an improved abstract idea is still an abstract idea. Only additional elements can provide a practical application or significantly more.

Regarding the rejection of Claims 4-7 and 10-13, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the 

Rejection under 35 U.S.C. §102
Regarding the rejection of Claims 1-2, 4-8, 10-13, the Applicant has cancelled claims 2 and 8, rendering rejection of these claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Jackson fails to disclose the following claim elements…” (Remarks, pg. 11).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection. Given broadest reasonable interpretation, Jackson anticipates each of the features as claimed. For example, Jackson teaches the following:
“receive a user-input, wherein the user-input is a biomedical entity belonging to one of the predefined class”: [0116] (and associated Fig. 4A) teach information about an indication / indication 404 (predefined class) may be used as a search term (user-input). 
“wherein the predefined class associated with the biomedical entity of the user-input defines an input class”: [0116] (and associated Fig. 4A) teach the indication 404 (predefined class) may be a specific disease diagnosis (input class). [0117] as describes several other biomolecular entities (predefined classes).

b. “Applicant refers to an example disclosed in paragraph [0034], [0037] of the specification” (Remarks, pg. 14).
Regarding b.: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “EGFR”, “target is defined as the input class”, “Lung Neoplasm”, etc.) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

c. “the Office Action refers to paragraphs [0116] and [0177] of Jackson.
Applicant respectfully disagrees” (Remarks, pg. 15).
Regarding c.: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

d. “Applicant has amended claim 1 to add the definition of ‘user-input’ and ‘input class’” (Remarks, pg. 15).
Regarding d.: The Examiner respectfully submits the basis of rejection as necessitated by amendment.

e. “except the input class” (Remarks, pg. 15-16).
Regarding e.: The Examiner interprets data mining as extracting biomolecular entities related to the search term (input entity). The Extracted biomedical entities are extracted. The search term is inputted. The search term is not extracted as it is an input entity (i.e., having an input class). None of the extracted data is a search term so none of the extracted data has an input class. For clarity, see basis of rejection for the extracting step.

f. “Applicant respectfully submits that Jackson fails to disclose the feature of ‘identification of a pair of biomedical entities’, ‘maps’, and ‘represent’ as claimed” (Remarks, pg. 16).
Regarding f.: The Examiner respectfully disagrees. In addition to previous arguments and the basis of rejection, the Examiner takes this opportunity to note that the claims are extremely broad. The Applicant may wish to further define the terms in the claims (e.g. represent, maps) in order to overcome the art of record. As the Applicant is aware, the Examiner cannot read a limitation from the Specification into the claims.

Regarding the rejection of Claims 4-5, 7, 10-11 and 13, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 2, 6, 8 and 12, the Applicant has cancelled claims 2 and 8, rendering rejection of those claims moot. Regarding the remaining claims, Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Jackson et al. (US 2013/0179091) for teaching systems and methods for identifying unknown drug targets via adverse event data.
Bundschus et al. (2008) for teaching extraction of semantic biomedical relations from text using conditional random fields.
Aravamudan et al. (US 2018/0082197) for teaching visualization of semantic information and inference of temporal signals indicating salient associations between life science entities.
Katukuri et al. (US 2009/0192954) for teaching semantic relationship extraction, text categorization and hypothesis generation.
Applicant's amendment necessitated the new ground(s) of rejection (i.e., citing Jackson’290 at Fig. 3B) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626